Exhibit 10.8

FIRST AMENDMENT TO REVOLVING
CREDIT AND TERM LOAN AGREEMENT

          This First Amendment to Revolving Credit and Term Loan Agreement is
dated as of June 7, 2004, between XETA TECHNOLOGIES, INC., an Oklahoma
corporation (“Borrower”), and BANK OF OKLAHOMA, NA (“Bank”).

RECITALS

          A.          Reference is made to the Revolving Credit and Term Loan
Agreement dated as of October 1, 2003 (“Credit Agreement) between Borrower and
Bank, pursuant to which currently exists: (i) a term loan in the amount of
$3,374,734.33, with a current outstanding principal balance of $2,509,895.72
(“Term Loan”), (ii) a real estate loan in the amount of $2,238,333.48, with a
current outstanding principal balance of $2,124,796.94 (“Real Estate Loan”), and
(iii) a revolving line of credit in the amount of $7,500,000 (“Revolving Line”).
Terms used herein shall have the meanings ascribed them in the Credit Agreement
unless otherwise defined herein.

          B.          Borrower has requested that Bank extend the commitment of
the Revolving Line an additional three hundred and sixty-four (364) days; and
Bank has agreed to accommodate such request, subject to the terms and conditions
set forth below.

AGREEMENT

          For valuable consideration received, it is agreed as follows:

          1.          AMENDMENTS TO THE CREDIT AGREEMENT. The Credit Agreement
is herby amended as follows:

 

            1.1.          The Revolving Line Note, attached to the Credit
Agreement as Schedule “1.49” is hereby replaced by the $7,500,000 Promissory
Note in form and content as set forth on Schedule “1.1” attached hereto
(“Renewal Note”).

 

 

 

            1.2.          Section 1.53 (Termination Date) is hereby amended to
reflect that the date “December 31, 2004” shall now mean and read “September 28,
2005”.

 

 

          2.          CONDITIONS PRECEDENT. Borrower shall deliver to Bank at or
before closing:

 

 

            2.1.          This Amendment and all schedules hereto;

 

 

 

            2.2.          the Renewal Note; and

 

 

 

            2.3.          Any other instruments, documents or agreements
reasonably requested by Bank in connection herewith.

          3.          Borrower Ratification. Borrower hereby ratifies and
confirms the Credit Agreement, Security Agreement and all other instruments,
documents and agreements executed by Borrower in connection with the Credit
Agreement, and acknowledges and agrees that they remain in full force and
effect, binding and enforceable against the Borrower in accordance with their
terms.

          4.          Representations. Borrower represents and warrants that (i)
no Event of Default exists under the Credit Agreement or any instruments,
documents or agreements executed by Borrower in connection therewith
(collectively, the “Loan Documents”), and (ii) all representations and
warranties made in the Loan Documents remain true and correct as of the date
hereof. Borrower further represents and warrants that all authority documents
delivered to Bank in connection with the Credit Agreement remain in full force
and effect and have not been modified or changed whatsoever.




          5.          Governing Law and Binding Effect. This document shall be
governed by and construed in accordance with the laws of the State of Oklahoma,
and shall inure to the benefit of and be binding upon the parties hereto, their
successors and assigns.

          6.          No Change. Except as expressly amended hereby, the Credit
Agreement, and all instruments, documents and agreements executed and/or
delivered by Borrower to Bank in connection therewith, shall remain in full
force and effect and unchanged.

          7.          Costs, Expenses and Fees. Borrower agrees to pay all
costs, expenses and fees incurred by Bank or otherwise in connection herewith,
including, without limitation, all reasonable attorney fees, costs and expenses
of Riggs, Abney, Neal, Turpen, Orbison & Lewis.

          8.          Multiple Counterparts. This Amendment may be executed in
multiple counterparts.

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

“Borrower”

 

 

 

XETA TECHNOLOGIES, INC.

 

 

 

By

/s/ ROBERT B. WAGNER

 

 

--------------------------------------------------------------------------------

 

Name

/s/ Robert B. Wagner

 

Title

CFO

 

 

 

 

“Bank”

 

 

 

BANK OF OKLAHOMA, N.A.

 

 

 

By

/s/ STEPHEN R. WRIGHT

 

 

--------------------------------------------------------------------------------

 

 

Stephen R. Wright, Senior Vice President

2